TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 12, 2022



                                     NO. 03-22-00300-CV


                               Michael Allen Downie, Appellant

                                                v.

                                 Jamie Erin Downie, Appellee




       APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BAKER




This is an appeal from the divorce decree signed by the trial court on April 26, 2022. Having

reviewed the record, the Court holds that appellant has not prosecuted his appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and

in the court below.